Citation Nr: 1544511	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  12-27 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, Arizona


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Tucson Medical Center between June 20 and June 22, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1960 and from May 1961 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Tucson Arizona. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Veteran's claim was remanded by the Board in November 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately the record indicates that the AOJ did not substantially comply with the November 2013 Board remand decision and the Veteran's claim must be remanded again for compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).   

In November 2013 the Board instructed to AOJ to obtain copies of all of the Veteran's treatment records from the Tucson Medical Center (TMC) dated between June 18, 2011, and June 22, 2011.  No attempt was made to obtain copies of any of the additional TMC medical records.  An attempt to obtain these records must be made.  If additional records are obtained, a new medical opinion should be obtained regarding when the Veteran had stabilized such that transfer from the private hospital to the VA hospital would have been prudent.  

The November 2013 Board remand also instructed the AOJ to issue a supplemental statement of the case (SSOC) that included all pertinent laws and regulations, including 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120, and 38 C.F.R. § 17.121.  The March 2014 SSOC did not provide any of these laws and regulations to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization from the Veteran, obtain copies of all of the Veteran's treatment records from Tucson Medical Center dated from June 18 2011, to June 22, 2011.  

If any records cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  If the AOJ obtains new medical records from TMC that were not previously of record, these should be associated with the Veteran's claims file and a new medical opinion should be obtained.  A physician should review the file and provide an opinion as to what point in time the medical records indicate that the Veteran's medical emergency had ended and the Veteran had stabilized such that transfer from the private hospital would be prudent.

3.  When the above actions have been accomplished to the extent possible, readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  The SSOC must include all pertinent laws and regulations, including 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120, and 38 C.F.R. § 17.121.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

